DETAILED ACTION
This office action is in response to application filed on 12/26/2019.
Claims 1 – 20 are pending.
Priority is claimed to PCT application PCT/KR2019/014359 (filed on 10/29/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 8 – 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al (US 20180046510, hereinafter Boss).

As per claim 1, Boss discloses: An electronic apparatus comprising: a display; and a controller, wherein the controller is configured to: 
cause displaying content corresponding to a first application in a first area of the display; cause displaying content corresponding to a second application in a second (Boss [0064]: “a user may interact with multiple active applications at any given time”; [0065]: “example of prioritization in a multiple interactive application scenario using the present invention, a top priority (priority 1) may be applied to one or more "foreground applications" that are currently displayed on a user interface (e.g., display 24) of a user device (e.g., user device 50). A lower priority (priority 2) may be applied to one or more other active applications which are currently visible to the user, such as audio for a background music player, a health application currently being used (e.g., activity tracker), or any application that, if degraded, would be visible to the end user”.)
identify resource allocation information associated with each of the first application and the second application; and execute the first application and the second application based on at least one of first resource allocation information identified for the first application or second resource allocation information identified for the second application, wherein the resource allocation information comprises the first resource allocation information and the second resource allocation information. (Boss [0065]: “example of prioritization in a multiple interactive application scenario using the present invention, a top priority (priority 1) may be applied to one or more "foreground applications" that are currently displayed on a user interface (e.g., display 24) of a user device (e.g., user device 50). A lower priority (priority 2) may be applied to one or more other active applications which are currently visible to the user, such as audio for a background music player, a health application currently being used (e.g., activity tracker), or any application that, if degraded, would be visible to the end user… the system and method of the present invention would be implemented to always give shared resource allocation preference to the priority 1 applications, and to give resource allocation preference to priority 2 applications over priority 3 applications”; [0068]: “In context of the present invention, the term "change in focus" is intended to encompass situations wherein an application becomes active or inactive in an existing focus window (foreground application), any application in a focus window is replaced by another application, or one or more new applications with user visibility become active or inactive… Upon detecting this change in focus, degradation prevention module 64 causes application priorities to be calculated or recalculated”; [0069]: “detecting a change of application focus in a multiple interactive application scenario may comprise detecting that a new application (first application) is opened in a focus window while a music playing application (second application) continues to be active in the background”; [0070]: “priorities are assigned to active applications or application tasks utilizing prioritization rules from the prioritization rules database 66, resulting in one or more priority applications or priority application tasks. Step 404 may be implemented by the degradation prevention module 64. By way of example, if a user opens an email client on the user device 50, the degradation prevention module 64 may assign the email application a top priority (e.g., priority 1), may assign a voicemail application a lower priority (e.g., priority 2), and may assign all other applications an even lower priority (e.g., priority 3), based on rules of prioritization stored in database 66”; [0073]: “if the degradation prevention module 64 determines that the performance of an email application has degraded below KPI threshold values (e.g., emails are taking >1 sec to open and the KPI threshold is <500 ms), the degradation prevention module 64 may instruct the OS of the user device 50 to change the amount of CPU resources allocated to the email application. Thus, by allocating more CPU processing power to the email application, the performance of the email application can be brought back into compliance with the KPI (e.g., emails will open in <1 sec). In embodiments, the degradation prevention module 64 may instruct the OS of the user device 50 to incrementally change the amount of shared resources allocated to a priority application or application task until the degradation prevention module 64 determines that the priority application or application tasks at issue is in compliance with KPI threshold values”.)

As per claim 2, Boss further discloses:
The electronic apparatus of claim 1, wherein the controller is further configured to adjust resources allocated to the second application when an input corresponding to the first application is identified. (Boss [0070]: “priorities are assigned to active applications or application tasks utilizing prioritization rules from the prioritization rules database 66, resulting in one or more priority applications or priority application tasks. Step 404 may be implemented by the degradation prevention module 64. By way of example, if a user opens an email client on the user device 50, the degradation prevention module 64 may assign the email application a top priority (e.g., priority 1), may assign a voicemail application a lower priority (e.g., priority 2), and may assign all other applications an even lower priority (e.g., priority 3), based on rules of prioritization stored in database 66”; [0065]: “the system and method of the present invention would be implemented to always give shared resource allocation preference to the priority 1 applications, and to give resource allocation preference to priority 2 applications over priority 3 applications”.)

As per claim 3, Boss further discloses:
The electronic apparatus of claim 1, wherein the resource allocation information includes resource allocation information corresponding to at least one of the first area or the second area, wherein the first area is associated with the first application, wherein the second area is associated with the second application, and wherein the controller is further configured to execute the first application based on the resource allocation information corresponding to the first area and execute the second application based on the resource allocation information corresponding to the second area. (Boss [0064]: “a user may interact with multiple active applications at any given time”; [0065]: “example of prioritization in a multiple interactive application scenario using the present invention, a top priority (priority 1) may be applied to one or more "foreground applications" that are currently displayed on a user interface (e.g., display 24) of a user device (e.g., user device 50). A lower priority (priority 2) may be applied to one or more other active applications which are currently visible to the user, such as audio for a background music player, a health application currently being used (e.g., activity tracker), or any application that, if degraded, would be visible to the end user”; [0069]: “detecting a change of application focus in a multiple interactive application scenario may comprise detecting that a new application (first application) is opened in a focus window while a music playing application (second application) continues to be active in the background… the system and method of the present invention would be implemented to always give shared resource allocation preference to the priority 1 applications, and to give resource allocation preference to priority 2 applications over priority 3 applications”.)

As per claim 4, Boss further discloses:
The electronic apparatus of claim 1, wherein the resource allocation information includes resource allocation information associated with one or more categories corresponding to the first application and the second application, and wherein the controller is further configured to identify the first resource allocation information associated with the first application and the second resource allocation information associated with the second application based on a first category corresponding to the first application and a second category corresponding to the second application. (Boss [0064]: “a user may interact with multiple active applications at any given time”; [0065]: “example of prioritization in a multiple interactive application scenario using the present invention, a top priority (priority 1) may be applied to one or more "foreground applications" that are currently displayed on a user interface (e.g., display 24) of a user device (e.g., user device 50). A lower priority (priority 2) may be applied to one or more other active applications which are currently visible to the user, such as audio for a background music player, a health application currently being used (e.g., activity tracker), or any application that, if degraded, would be visible to the end user”; [0069]: “detecting a change of application focus in a multiple interactive application scenario may comprise detecting that a new application (first application) is opened in a focus window while a music playing application (second application) continues to be active in the background… the system and method of the present invention would be implemented to always give shared resource allocation preference to the priority 1 applications, and to give resource allocation preference to priority 2 applications over priority 3 applications”; [0070]: “priorities are assigned to active applications or application tasks utilizing prioritization rules from the prioritization rules database 66, resulting in one or more priority applications or priority application tasks. Step 404 may be implemented by the degradation prevention module 64. By way of example, if a user opens an email client on the user device 50, the degradation prevention module 64 may assign the email application a top priority (e.g., priority 1), may assign a voicemail application a lower priority (e.g., priority 2), and may assign all other applications an even lower priority (e.g., priority 3), based on rules of prioritization stored in database 66”.)

As per claim 6, Boss further discloses:
(Boss [0065]: “example of prioritization in a multiple interactive application scenario using the present invention, a top priority (priority 1) may be applied to one or more "foreground applications" that are currently displayed on a user interface (e.g., display 24) of a user device (e.g., user device 50). A lower priority (priority 2) may be applied to one or more other active applications which are currently visible to the user, such as audio for a background music player, a health application currently being used (e.g., activity tracker), or any application that, if degraded, would be visible to the end user… the system and method of the present invention would be implemented to always give shared resource allocation preference to the priority 1 applications, and to give resource allocation preference to priority 2 applications over priority 3 applications”; [0068]: “In context of the present invention, the term "change in focus" is intended to encompass situations wherein an application becomes active or inactive in an existing focus window (foreground application), any application in a focus window is replaced by another application, or one or more new applications with user visibility become active or inactive… Upon detecting this change in focus, degradation prevention module 64 causes application priorities to be calculated or recalculated”; [0069]: “detecting a change of application focus in a multiple interactive application scenario may comprise detecting that a new application (first application) is opened in a focus window while a music playing application (second application) continues to be active in the background”; [0070]: “priorities are assigned to active applications or application tasks utilizing prioritization rules from the prioritization rules database 66, resulting in one or more priority applications or priority application tasks. Step 404 may be implemented by the degradation prevention module 64. By way of example, if a user opens an email client on the user device 50, the degradation prevention module 64 may assign the email application a top priority (e.g., priority 1), may assign a voicemail application a lower priority (e.g., priority 2), and may assign all other applications an even lower priority (e.g., priority 3), based on rules of prioritization stored in database 66”; [0073]: “if the degradation prevention module 64 determines that the performance of an email application has degraded below KPI threshold values (e.g., emails are taking >1 sec to open and the KPI threshold is <500 ms), the degradation prevention module 64 may instruct the OS of the user device 50 to change the amount of CPU resources allocated to the email application. Thus, by allocating more CPU processing power to the email application, the performance of the email application can be brought back into compliance with the KPI (e.g., emails will open in <1 sec). In embodiments, the degradation prevention module 64 may instruct the OS of the user device 50 to incrementally change the amount of shared resources allocated to a priority application or application task until the degradation prevention module 64 determines that the priority application or application tasks at issue is in compliance with KPI threshold values”.)

As per claim 8, Boss further discloses:
The electronic apparatus of claim 1, wherein the resource allocation information includes information about at least one of a part in which a central processing unit (CPU) for each application is used, a usage rate of the CPU, a use time of the CPU, a usage rate of a graphics processing unit (GPU), a use time of the GPU, a frame per second (FPS), a resolution, a display brightness, or a loudness. (Boss [0081]: “the degradation prevention module 64 may instruct the OS of the user device 50 to change the amount of CPU resources allocated to the email application. Thus, by allocating more CPU processing power to the email application, the performance of the email application can be brought back into compliance with the KPI”.)

As per claim 9, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 10, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 11, it is the method variant of claim 3 and is therefore rejected under the same rationale.

As per claim 15, it is the method variant of claim 8 and is therefore rejected under the same rationale.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US 20150067585, hereinafter Boss).

As per claim 16, Brown discloses:
An electronic apparatus comprising: a display; and a controller, wherein the controller is configured to cause displaying content corresponding to a first application in a first area of the display and displaying content corresponding to a second application in a second area of the display based on setting information. (Brown [0005]: “A computer system displays a first window corresponding to an aspect of a first executing program in a first display area on one or more display devices. The computer system identifies an activity of a second program. The computer system determines whether the activity of the second program meets a threshold of priority. In response to determining that the activity meets the threshold the computer system manipulates the first window such that the display area can be distributed, at least partially, between the first window and a second window corresponding to the activity of the second program. The computer system displays the second window with the first window within the display area”.)

As per claim 17, Brown further discloses:
The electronic apparatus of claim 16, wherein a size of the display viewable on one surface of the electronic apparatus is changed based on a control signal; and wherein content displayed in a third area of the display exposed on the one surface based on the control signal is displayed based on setting information associated with content displayed in a fourth area that is previously exposed on the display and adjacent to the third area. (Brown [0070] – [0073])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss, in view of Aronovich et al (US 20190158417, hereinafter Aronovich).

As per claim 5, Boss did not disclose:

However, Aronovich teaches:
The electronic apparatus of claim 1, wherein the resource allocation information is determined based on resource use information based on previous execution of the first application and the second application. (Aronovich [0004])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Aronovich into that of Boss in order to have the resource allocation information is determined based on resource use information based on previous execution of the first application and the second application. Aronovich has shown that it is commonly known and used in the field of software scheduling to predict resource usage of an application based on the historical resource usage of the application, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 13, it is the method variant of claim 5 and is therefore rejected under the same rationale.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss, in view of Iwamatsu et al (US 20100023940, hereinafter Iwamatsu).

As per claim 7, Boss did not disclose:
The electronic apparatus of claim 1, further comprising: a battery, wherein the controller is further configured to: identify a remaining capacity of the battery; and change at least one of the first resource allocation information or the second resource allocation information when the identified remaining capacity is less than or equal to a predetermined value.
However, Iwamatsu teaches:
The electronic apparatus of claim 1, further comprising: a battery, wherein the controller is further configured to: identify a remaining capacity of the battery; and change at least one of the first resource allocation information or the second resource allocation information when the identified remaining capacity is less than or equal to a predetermined value. (Iwamatsu [0047])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Iwamatsu into that of Boss in order to identify a remaining capacity of the battery; and change at least one of the first resource allocation information or the second resource allocation information when the identified remaining capacity is less than or equal to a predetermined value. Iwamatsu has shown that the claimed steps of adjusting resource allocation of applications based 

As per claim 14, it is the method variant of claim 7 and is therefore rejected under the same rationale.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Morisawa (US 20040183765).

As per claim 18, Brown did not disclose:
The electronic apparatus of claim 16, wherein the setting information includes display brightness information, and wherein the content displayed in the first area and the content displayed in the second area are each displayed at an independent brightness determined based on the display brightness information.
However, Morisawa teaches:
The electronic apparatus of claim 16, wherein the setting information includes display brightness information, and wherein the content displayed in the first area and the content displayed in the second area are each displayed at an independent brightness determined based on the display brightness information. (Morisawa [0046])
.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Rodrig et al (US 20160132992, hereinafter Rodrig).

As per claim 19, Brown did not disclose:
The electronic apparatus of claim 16, wherein: the setting information includes resolution information based on a size of an area; the content corresponding to the first application is displayed at a resolution corresponding to a size of the first area based on the setting information; and the content corresponding to the second application is displayed at a resolution corresponding to a size of the second area based on the setting information.

The electronic apparatus of claim 16, wherein: the setting information includes resolution information based on a size of an area; the content corresponding to the first application is displayed at a resolution corresponding to a size of the first area based on the setting information; and the content corresponding to the second application is displayed at a resolution corresponding to a size of the second area based on the setting information. (Rodrig [0041])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Rodrig into that of Brown in order to have the setting information includes resolution information based on a size of an area; the content corresponding to the first application is displayed at a resolution corresponding to a size of the first area based on the setting information; and the content corresponding to the second application is displayed at a resolution corresponding to a size of the second area based on the setting information. Rodrig has shown that the claimed steps of adjusting resolution of applications based on the size of the application screen is commonly known used in the field, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Kokubo (US 20030119562).

As per claim 20, Brown did not disclose:
The electronic apparatus of claim 16, wherein a display setting corresponding to the first area and a display setting corresponding to the second area are switched in response to an input to switch between the first area and the second area.
However, Kokubo teaches:
The electronic apparatus of claim 16, wherein a display setting corresponding to the first area and a display setting corresponding to the second area are switched in response to an input to switch between the first area and the second area. (Kokubo [0063] – [0065])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kokubo into that of Brown in order to have a display setting corresponding to the first area and a display setting corresponding to the second area are switched in response to an input to switch between the first area and the second area. Kokubo has shown that the claimed steps of displaying selected application in the foreground while other application runs in the background is commonly known and used in the field, especially in mobile devices where screen real estate is limited, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Won et al (US 20150067585) teaches a screen to displaying contents of application  two distinct display layers;
Choi et al (USPAT 9122518) teaches controlling tasks in multitasking mobile terminal having a display for displaying a foreground app and a shortcut menu to control another application running in the background.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196